Citation Nr: 1439869	
Decision Date: 09/08/14    Archive Date: 09/18/14

DOCKET NO.  11-18 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Entitlement to a higher initial rating for migraine headaches, currently rated at 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from March 1989 to June 2010.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Salt Lake City, Utah, which granted service connection for migraine headaches and assigned a 10 percent evaluation, effective July 1, 2010.

In July 2014, the Veteran's representative submitted a claim for service connection for metastatic malignant melanoma.  This issue is referred to the agency of original jurisdiction for adjudication.

In a rating decision dated in May 2011, the RO increased the rating for migraine headaches to 30 percent disabling, effective July 1, 2010. 


FINDING OF FACT

Since the effective date of service connection, the Veteran's migraines have been manifested by very frequent prostrating and prolonged attacks, which cause severe economic inadaptability.


CONCLUSION OF LAW

The criteria for an initial 50 percent rating for migraine headaches have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.10, 4.21, 4.124a, Diagnostic Code 8100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The appeal arises from disagreement with the initial rating following the grant of service connection.  Once service connection is granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); cf. 38 U.S.C.A. § 5103 (West 2002).

The VCAA imposes duties on VA to assist claimants in obtaining evidence to substantiate their claims.  38 U.S.C.A. § 5003A (West 2002 & Supp. 2013).  In this case all reported records have been obtained and the Veteran was afforded examinations that contain sufficient information to evaluate his disability.  There is no additional evidence that would be reasonably likely to assist the Veteran in substantiating his claim.

Legal Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In the case of an initial rating, the entire evidentiary record from the time of a veteran's claim for service connection to the present is of importance in determining the proper evaluation of disability, and staged ratings are to be considered in order to reflect the changing level of severity of a disability during this period.  Fenderson v. West, 12 Vet. App. 119 (1999).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned. 38 C.F.R. § 4.7.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Migraines are rated 10 percent disabling where there are characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is warranted where there are characteristic prostrating attacks occurring on an average of once a month over the last several months.  Very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability warrants the maximum rating of 50 percent.  38 C.F.R. § 4.124a, DC 8100.

Factual Background

Service treatment records note persistent complaints of, and treatment for, headaches.  The Veteran reported migraine headaches at least two times per week.  Symptoms associated with migraine headaches included blurred vision, nausea, vomiting and very mild photophobia.

Post service treatment records note continued complaints of headaches occurring approximately three to four times per week.  During treatment, the Veteran reported that when migraines occurred, he would lie down in a dark room with an ice pack over his head and that he has been sent home from work a few times due to pain.

The Veteran was afforded a VA internal medicine examination in March 2010.  He reported a history of headaches that were sometimes triggered by stress and lack of sleep.  During a flare-up, he sometimes stayed in bed and was unable to do anything.  He also reported that headaches occurred on average, four to five times per week and usually last from three to five hours but can last for days at a time.  Headaches are accompanied by nausea, blurry vision, blind spots, fullness in the head and vomiting.  During an exacerbation of the headache he had difficulty functioning and carrying out activities of daily living.

Physical examination revealed a normocephalic and atraumatic head, pupils were equal and reactive to light and extraocular movements were intact.  The examiner determined that the description of headaches is most consistent with migraine headaches.  Neurologically, there were no focal deficits associated with headaches.  The examiner determined that the Veteran should avoid working with hazards, such as frequent climbing and balancing, working at unprotected heights, working with fast-moving machinery and driving during exacerbation.

The Veteran was afforded an additional VA examination in March 2012.  At the examination, the Veteran reported that migraine headaches were occurring two to three times per week.  The pain was steady and debilitating, generally lasting for one to a few hours.  The examiner reported that the Veteran had prostrating attacks of migraines occurring more frequently than once per month.  However, he did not specifically opine whether the Veteran had very frequent prostrating and prolonged attacks of migraine.  The examiner also determined that migraines impacted the Veteran's ability to work.  The Veteran reported that he missed work due to headaches an average of two to four times per month.

In a May 2011 statement the master chief hospital corpsman, reported that during the last 12 months he had seen the Veteran require time off, stoppage of work during sea operations, and be sent home during travel due to his migraine headaches.  He also noted that with the Veteran's history of tympanic membrane rupture, vertigo and dizziness, he will be disqualified from diving.  He noted that the disqualification from diving is a serious setback on the job.

Analysis

The Veteran is competent to report migraine and headache symptoms, their frequency, and severity.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  His reports of symptoms are credible.  See Barr v. Nicholson, 21 Vet. App. at 307-08

The evidence of record indicates that the Veteran has migraine headaches at least two to three times per week with prostrating migraine headaches occurring more than once per month.  The record further indicates that the condition is not entirely successfully treated with prescribed medication and is often accompanied by blurred vision, nausea, vomiting and difficulty functioning and carrying out activities of daily living.  Overall, the Board finds that throughout the appeal period, the level of symptomatology has been consistent with a finding of very frequent and prolonged prostrating migraines.

Additionally, the evidence reflects that the headaches resulted in severe occupational impairments.  At the March 2011 VA examination, the Veteran reported that he misses two to four days per month from work as a result of migraine headaches.  Additionally, a lay statement provided in support of the Veteran's claim noted that he requires time off, stoppage of work during sea operations, and has sent home during travel due to his migraine headaches.  This indicates that the frequency and severity of headaches are productive of severe economic inadaptability.  

The Board finds that the symptoms associated with the Veteran's service-connected migraine headaches exceed the criteria contemplated in the currently assigned 30 percent disability rating, and most nearly approximates the criteria for a 50 percent rating.  38 C.F.R. § 4.7.

Applying all reasonable doubt in favor of the Veteran, the Board concludes that a rating of 50 percent is warranted for his service-connected migraine headaches. 38 C.F.R. § 4.124a, Diagnostic Code 8100. 

The Board has also considered whether referral for extraschedular consideration is warranted.  An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  38 C.F.R. § 3.321(b)(1) (2013).  This entails a three step process.  First the Board must consider the criteria reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008); 38 C.F.R. § 3.321(b)(1) (2013). 

Second, if the criteria do not reasonably describe the disability, the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When both of those elements have been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116; 38 C.F.R. § 3.321(b)(1).

In this case, the Veteran does not have any manifestation that are not already encompassed by the schedular 50 percent rating under DC 8100.  The manifestations of the Veteran's migraine disability (i.e., headaches occurring at least two to four times per week, prostrating headaches more the once per month productive of severe economic inadaptability) are contemplated by the rating criteria set forth above, and reasonably describe his service-connected disability.  The rating criteria are, therefore, adequate to evaluate the Veteran's service-connected headaches and referral for consideration of an extraschedular rating is not warranted in this case.

Entitlement to a total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a Veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16 (2008).  In this case the Veteran is employed and there has been no allegation or evidence that the employment is marginal.  There is no evidence of unemployability.  Accordingly, further consideration of entitlement to TDIU is not warranted.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).


ORDER

Entitlement to an initial 50 percent disability rating for migraine headaches is granted, effective the date of service connection.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


